Judgment against General Electric Company reversed on questions of fact, and new trial granted, with costs to appellant to abide event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $15,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified, is affirmed, without costs of this appeal to either party. Held, that the verdict is against the weight of the evidence on the question of damages and is excessive. Appeal taken by plaintiff as against defendant Tonawanda Power Company dismissed, without costs, upon stipulation filed. All concur.